DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breed et al. (US2005019538) (hereinafter Breed) in view of Yoshida et al. (US20060200277) (hereinafter Yoshida).
Regarding claim 1, Breed discloses a vehicular vision system comprising: a plurality of cameras disposed at a vehicle equipped with the vehicular vision system, wherein the plurality of cameras comprises a front camera having a field of view at least forward of the equipped vehicle, a rear camera having a field of view at least rearward of the equipped vehicle, a driver-side camera having a field of view at least sideward of the equipped vehicle, and a passenger-side camera having a field of view at least sideward of the equipped vehicle [Figs. 7-10, 0061-0062, 0370-0387, 0403; plurality of sensors and cameras used in sensing and monitoring the exterior environment t of a vehicle]. 
wherein the plurality of cameras comprises a plurality of CMOS cameras [Figs. 7-10, 0061-0062, 0370-0387, 0403; variety of vehicle sensor configurations including CMOS array for imaging].
a processor operable to process image data captured by the plurality of cameras [Fig. 37-38, 0311, 0582-0585; processor].
wherein images derived from image data captured by the at least some of the front camera, the rear camera, the driver-side camera and the passenger-side camera are displayed on a display screen of the equipped vehicle for viewing by a driver of the equipped vehicle during a driving maneuver of the equipped vehicle [0099-0106, 0390-0395; driver assist system including 3D birds eye view of vehicle and surrounding environment, vehicles and objects]. 
wherein, during the driving maneuver of the equipped vehicle, the display screen displays a three dimensional vehicle representation as would be viewed from a viewpoint exterior to the equipped vehicle [ABS, 0099-0106, 0390-0395; driver assist system including 3D birds eye view of vehicle and surrounding environment, vehicles and objects].
Breed discloses the limitations of claim 1.  However Breed does not explicitly disclose wherein a portion of the displayed three dimensional vehicle representation is at least partially transparent and wherein a degree of transparency of the portion of the displayed three dimensional vehicle representation is adjustable.
Yoshida more explicitly discloses wherein a portion of the displayed three-dimensional vehicle representation is at least partially transparent and wherein a degree of transparency of the portion of the displayed three-dimensional vehicle representation is adjustable [Figs. 10-17, 0009-0014, 0121-0130, 0139-0144; adjusting degree of superimposed target and reference vehicles on display].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Breed with the teachings of Yoshida as stated above.  By incorporating the teachings as such a driver assist system that improves drive operations is achieved (see Yoshida 0011).
Regarding claim 2, Breed discloses the limitations of claim 2.  However, Breed does not explicitly disclose wherein a displayed region exterior of the equipped vehicle that would otherwise be partially hidden by non-transparent display of that portion of the displayed three dimensional vehicle representation is viewable at the display screen through that portion of the three dimensional vehicle representation.
Yoshida more explicitly discloses wherein a displayed region exterior of the equipped vehicle that would otherwise be partially hidden by non-transparent display of that portion of the displayed three dimensional vehicle representation is viewable at the display screen through that portion of the three dimensional vehicle representation [Figs. 10-16, 0126-0128; overlapping portion of target and reference vehicle].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Breed with the teachings of Yoshida for the same reasons as stated above.
Regarding claim 3, Breed discloses the limitations of claim 3.  However, Breed does not explicitly disclose wherein the degree of transparency of the portion of the displayed three-dimensional vehicle representation is adjustable responsive to determination of an object present at or near the equipped vehicle.
Yoshida more explicitly discloses wherein the degree of transparency of the portion of the displayed three-dimensional vehicle representation is adjustable responsive to determination of an object present at or near the equipped vehicle [Figs. 10-17, 0009-0014, 0121-0130, 0139-0144; degree of superimposing adjusted based on a variety of parameters].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Breed with the teachings of Yoshida for the same reasons as stated above.
Regarding claim 4, Breed discloses the limitations of claim 4.  However, Breed does not explicitly disclose wherein the portion of the displayed three-dimensional vehicle representation that is at least partially transparent includes the object.
Yoshida more explicitly discloses wherein the portion of the displayed three-dimensional vehicle representation that is at least partially transparent includes the object [Figs. 10-17, 0009-0014, 0121-0130, 0139-0144; degree of superimposing adjusted based on a variety of parameters].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Breed with the teachings of Yoshida for the same reasons as stated above.
Regarding claim 5, Breed discloses the limitations of claim 5.  However, Breed does not explicitly disclose wherein the degree of transparency of the portion of the displayed three-dimensional vehicle representation is increased so the portion of the displayed three-dimensional vehicle representation does not obscure displayed images of the object.
Yoshida more explicitly discloses wherein the degree of transparency of the portion of the displayed three-dimensional vehicle representation is increased so the portion of the displayed three-dimensional vehicle representation does not obscure displayed images of the object. [Figs. 10-17, 0009-0014, 0121-0130, 0139-0144; degree of superimposing adjusted based on a variety of parameters].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Breed with the teachings of Yoshida for the same reasons as stated above.
Regarding claim 6, Breed discloses the limitations of claim 6.  However, Breed does not explicitly disclose wherein the degree of transparency of the portion of the displayed three-dimensional vehicle representation is adjustable responsive to location of the object at or near the equipped vehicle.
Yoshida more explicitly disclose wherein the degree of transparency of the portion of the displayed three-dimensional vehicle representation is adjustable responsive to location of the object at or near the equipped vehicle [Figs. 10-17, 0009-0014, 0121-0130, 0139-0144; degree of superimposing adjusted based on a variety of parameters].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Breed with the teachings of Yoshida for the same reasons as stated above.
Regarding claim 7, Breed discloses wherein the object is determined to be present at or near the equipped vehicle via a radar sensor disposed at the equipped vehicle [0011, 0497, 0577-0584; proximity and collision avoidance sensors as part of driver assist system].
Regarding claim 8, Breed discloses wherein the object is determined to be present at or near the equipped vehicle via processing at the processor of captured image data [Figs. 7-10, 0011, 0061-0062, 0370-0387, 0403, 0497, 0577-0584; variety of sensors as part of driver assist system].
Regarding claim 9, Breed discloses wherein the degree of transparency of the portion of the displayed three-dimensional vehicle representation is adjustable based at least in part on a level of backlight [Figs. 7-10, 0011, 0061-0062, 0370-0387, 0403, 0497, 0577-0584; variety of sensors as part of driver assist system].
Regarding claim 10, Breed discloses wherein the degree of transparency of the portion of the displayed three-dimensional vehicle representation is adjustable based at least in part on distance from the equipped vehicle to the viewpoint [Figs. 7-10, 0011, 0061-0062, 0370-0387, 0403, 0497, 0577-0584; variety of sensors as part of driver assist system].
Regarding claim 11, Breed discloses wherein the degree of transparency of the portion of the displayed three-dimensional vehicle representation is adjustable based at least in part on an aberration angle of the equipped vehicle from a viewing direction of the viewpoint [Figs. 7-10, 0011, 0061-0062, 0370-0387, 0403, 0497, 0577-0584; variety of sensors as part of driver assist system].
Regarding claim 12, Breed discloses wherein the displayed images are representative of an environment at least partially surrounding the equipped vehicle [Figs. 7-10, 0011, 0061-0062, 0370-0387, 0403, 0497, 0577-0584; variety of sensors for obtaining vehicle and surrounding environment data].
Regarding claim 13, Breed discloses wherein the viewpoint is exterior to and higher than the equipped vehicle itself [Figs. 7-10, 0011, 0061-0062, 0370-0387, 0403, 0497, 0577-0584; variety of sensors for obtaining birds eye vehicle and surrounding environment data].
Regarding claim 14, Breed discloses wherein the processor processes image data captured by at least some of the front camera, the rear camera, the driver-side camera and the passenger-side camera to generate the images for display at the display screen [Figs. 7-10, 0011, 0061-0062, 0370-0387, 0403, 0497, 0577-0584; variety of sensors for obtaining vehicle and surrounding environment data].
Regarding claim 15, Breed discloses wherein the processor generates the three dimensional vehicle representation [Figs. 7-10, 0011, 0061-0062, 0370-0387, 0403, 0497, 0577-0584; variety of sensors for obtaining 3D vehicle and surrounding environment data].
Regarding claim 16, Breed discloses a vehicular vision system comprising: a plurality of cameras disposed at a vehicle equipped with the vehicular vision system, wherein the plurality of cameras comprises a front camera having a field of view at least forward of the equipped vehicle, a rear camera having a field of view at least rearward of the equipped vehicle, a driver-side camera having a field of view at least sideward of the equipped vehicle, and a passenger-side camera having a field of view at least sideward of the equipped vehicle [Figs. 7-10, 0061-0062, 0370-0387, 0403; plurality of sensors and cameras used in sensing and monitoring the exterior environment of a vehicle].
wherein the plurality of cameras comprises a plurality of CMOS cameras [Figs. 7-10, 0061-0062, 0370-0387, 0403; variety of vehicle sensor configurations including CMOS array for imaging]. 
a processor operable to process image data captured by the plurality of cameras [Figs. 7-10, 0061-0062, 0370-0387, 0403; processor for imaging]. 
wherein images derived from image data captured by the at least some of the front camera, the rear camera, the driver-side camera and the passenger-side camera are displayed on a display screen of the equipped vehicle for viewing by a driver of the equipped vehicle during a driving maneuver of the equipped vehicle [0099-0106, 0390-0395; driver assist system including 3D birds eye view of vehicle and surrounding environment, vehicles and objects].
wherein, during the driving maneuver of the equipped vehicle, the display screen displays a three dimensional vehicle representation as would be viewed from a viewpoint exterior to the equipped vehicle [0099-0106, 0390-0395; driver assist system including 3D birds eye view of vehicle and surrounding environment, vehicles and objects]. 
Breed discloses the limitations of claim 16.  However, Breed does not explicitly disclose 40090818.137wherein a portion of the displayed three-dimensional vehicle representation is at least partially transparent and wherein a displayed region exterior of the equipped vehicle that would otherwise be partially hidden by non-transparent display of that portion of the displayed three dimensional vehicle representation is viewable at the display screen through that portion of the three dimensional vehicle representation and wherein a degree of transparency of the portion of the displayed three dimensional vehicle representation is adjustable; wherein the degree of transparency of the portion of the displayed three dimensional vehicle representation is adjustable responsive to determination of an object present at or near the equipped vehicle and wherein the portion of the displayed three dimensional vehicle representation that is at least partially transparent includes the object.
Yoshida more explicitly discloses wherein a portion of the displayed three-dimensional vehicle representation is at least partially transparent and wherein a displayed region exterior of the equipped vehicle that would otherwise be partially hidden by non-transparent display of that portion of the displayed three dimensional vehicle representation is viewable at the display screen through that portion of the three dimensional vehicle representation [Figs. 10-17, 0009-0014, 0121-0130, 0139-0144; adjusting degree of superimposed target and reference vehicles on display].
wherein a degree of transparency of the portion of the displayed three dimensional vehicle representation is adjustable [Figs. 10-17, 0009-0014, 0121-0130, 0139-0144; degree of superimposing adjusted based on a variety of parameters].
wherein the degree of transparency of the portion of the displayed three dimensional vehicle representation is adjustable responsive to determination of an object present at or near the equipped vehicle and wherein the portion of the displayed three dimensional vehicle representation that is at least partially transparent includes the object [Figs. 10-17, 0009-0014, 0121-0130, 0139-0144; adjusting degree of superimposed target and reference vehicles on display].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Breed with the teachings of Yoshida as stated above.  By incorporating the teachings as such a driver assist system that improves drive operations is achieved (see Yoshida 0011).
Regarding claim 17, Breed discloses the limitations of claim 17.  However, Breed does not explicitly disclose wherein the degree of transparency of the portion of the displayed three dimensional vehicle representation is increased so the portion of the displayed three dimensional vehicle representation does not obscure displayed images of the object.
Yoshida more explicitly discloses wherein the degree of transparency of the portion of the displayed three dimensional vehicle representation is increased so the portion of the displayed three dimensional vehicle representation does not obscure displayed images of the object [Figs. 10-16, 0126-0128; overlapping portion of target and reference vehicle].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Breed with the teachings of Yoshida for the same reasons as stated above.
Regarding claim 18, Breed discloses the limitations of claim 18.  However, Breed does not explicitly disclose wherein the degree of transparency of the portion of the displayed three dimensional vehicle representation is adjustable responsive to location of the object at or near the equipped vehicle.
Yoshida more explicitly discloses wherein the degree of transparency of the portion of the displayed three dimensional vehicle representation is adjustable responsive to location of the object at or near the equipped vehicle [Figs. 10-17, 0009-0014, 0121-0130, 0139-0144; degree of superimposing adjusted based on a variety of parameters].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Breed with the teachings of Yoshida for the same reasons as stated above.
Regarding claim 19, Breed discloses wherein the object is determined to be present at or near the equipped vehicle via a radar sensor disposed at the equipped vehicle [Figs. 7-10, 0011, 0061-0062, 0370-0387, 0403, 0497, 0577-0584; variety of sensors for obtaining vehicle and surrounding environment data].
Regarding claim 20, Breed discloses wherein the object is determined to be present at or near the equipped vehicle via processing at the processor of captured image data [Figs. 7-10, 0011, 0061-0062, 0370-0387, 0403, 0497, 0577-0584; variety of sensors for obtaining vehicle and surrounding environment data].
Regarding claim 21, Breed discloses a vehicular vision system comprising: 
40090818.138a plurality of cameras disposed at a vehicle equipped with the vehicular vision system, wherein the plurality of cameras comprises a front camera having a field of view at least forward of the equipped vehicle, a rear camera having a field of view at least rearward of the equipped vehicle, a driver-side camera having a field of view at least sideward of the equipped vehicle, and a passenger-side camera having a field of view at least sideward of the equipped vehicle [Figs. 7-10, 0061-0062, 0370-0387, 0403; plurality of sensors and cameras used in sensing and monitoring the exterior environment t of a vehicle].
wherein the plurality of cameras comprises a plurality of CMOS cameras [Figs. 7-10, 0061-0062, 0370-0387, 0403; variety of vehicle sensor configurations including CMOS array for imaging].  
a processor operable to process image data captured by the plurality of cameras [Figs. 7-10, 0061-0062, 0370-0387, 0403; processor for imaging].
wherein images derived from image data captured by the at least some of the front camera, the rear camera, the driver-side camera and the passenger-side camera are displayed on a display screen of the equipped vehicle for viewing by a driver of the equipped vehicle during a driving maneuver of the equipped vehicle [Figs. 7-10, 0011, 0061-0062, 0370-0387, 0403, 0497, 0577-0584; variety of sensors for obtaining vehicle and surrounding environment data].
wherein the displayed images are representative of an environment at least partially surrounding the equipped vehicle [Figs. 7-10, 0011, 0061-0062, 0370-0387, 0403, 0497, 0577-0584; variety of sensors for obtaining vehicle and surrounding environment data]. 
wherein, during the driving maneuver of the equipped vehicle, the display screen displays a three dimensional vehicle representation as would be viewed from a viewpoint exterior to the equipped vehicle [0099-0106, 0390-0395; driver assist system including 3D birds eye view of vehicle and surrounding environment, vehicles and objects].
wherein the viewpoint is exterior to and higher than the equipped vehicle itself [0099-0106, 0390-0395; driver assist system including 3D birds eye view of vehicle and surrounding environment, vehicles and objects].
Breed discloses the limitations of claim 21.  However, Breed does not explicitly disclose wherein a portion of the displayed three dimensional vehicle representation is at least partially transparent; wherein a displayed region exterior of the equipped vehicle that would otherwise be partially hidden by non-transparent display of that portion of the displayed three dimensional vehicle representation is viewable at the display screen through that portion of the three dimensional vehicle representation; and wherein a degree of transparency of the portion of the displayed three dimensional vehicle representation is adjustable.
Yoshida more explicitly discloses wherein a portion of the displayed three dimensional vehicle representation is at least partially transparent [Figs. 10-17, 0009-0014, 0121-0130, 0139-0144; adjusting degree of superimposed target and reference vehicles on display]. 
wherein a displayed region exterior of the equipped vehicle that would otherwise be partially hidden by non-transparent display of that portion of the displayed three dimensional vehicle representation is viewable at the display screen through that portion of the three dimensional vehicle representation [Figs. 10-17, 0009-0014, 0121-0130, 0139-0144; adjusting degree of superimposed target and reference vehicles on display].
wherein a degree of transparency of the portion of the displayed three dimensional vehicle representation is adjustable [Figs. 10-17, 0009-0014, 0121-0130, 0139-0144; adjusting degree of superimposed target and reference vehicles on display].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Breed with the teachings of Yoshida as stated above.  By incorporating the teachings as such a driver assist system that improves drive operations is achieved (see Yoshida 0011).
Regarding claim 22, Breed discloses wherein the degree of transparency of the portion of the displayed three dimensional vehicle representation is adjustable based at least in part on a level of backlight [Figs. 7-10, 0011, 0061-0062, 0370-0387, 0403, 0497, 0577-0584; variety of sensors as part of driver assist system].
Regarding claim 23, Breed discloses wherein the degree of transparency of the portion of the displayed three dimensional vehicle representation is adjustable based at least in part on distance from the equipped vehicle to the viewpoint [Figs. 7-10, 0011, 0061-0062, 0370-0387, 0403, 0497, 0577-0584; variety of sensors for obtaining vehicle and surrounding environment data].
Regarding claim 24, Breed discloses wherein the degree of transparency of the portion of the displayed three dimensional vehicle representation is adjustable based at least in part on an aberration angle of the equipped vehicle from a viewing direction of the viewpoint [Figs. 7-10, 0011, 0061-0062, 0370-0387, 0403, 0497, 0577-0584; variety of sensors for obtaining vehicle and surrounding environment data].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483